Citation Nr: 0117044	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  94-46 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder, with consideration of the provisions of 38 U.S.C.A. 
§ 1702 (West 1991).

4.  Entitlement to service connection for residuals of an in-
service weight loss program, including numbness of both upper 
extremities, swelling and bloating, chronic fatigue, pain in 
the major skeletal joints, an asthmatic disorder, sciatic 
nerve damage, and a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board remanded this case back 
to the RO for further development, including a new VA 
examination, in September 1997.  That development has been 
accomplished, and the case has been returned to the Board.  

In the September 1997 remand, tinnitus was included as a 
symptom encompassed in the claim for service connection for 
residuals of an in-service weight loss program.  However, for 
reasons discussed below, the claim as to tinnitus will be 
treated separately.

The claims of entitlement to service connection for a 
psychiatric disorder and for residuals of a weight loss 
program will be addressed in the REMAND section of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's cervical spine disorder is productive of 
moderate limitation of motion, with minimal evidence of pain 
and no functional loss due to pain.

3.  The veteran's current tinnitus is etiologically related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a cervical 
spine disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5003, 5290) (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the claims 
addressed in this portion of this decision, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to those claims.  See The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran a comprehensive VA examination 
and has obtained all records of relevant treatment.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims, as set forth in the VCAA, has 
also been met.  The RO informed him of the need for such 
evidence in the May 1994 Statement of the Case.  Given that 
the actions by the RO reflect fundamental compliance with the 
VCAA, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to enactment of the VCAA and did not inform him 
of its provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

I.  Entitlement to an increased evaluation for a cervical 
spine disorder

In a December 1987 rating decision, the RO initially granted 
service connection for a cervical spine disorder on the basis 
of evidence of treatment for neck pain during service.  A 10 
percent evaluation was assigned, effective from May 1989.  
This evaluation has since remained in effect and is at issue 
in this case.  

The veteran underwent a VA spine examination in February 
1993, during which he complained of occasional pain from the 
neck to the back that radiated to both legs.  The examination 
revealed no evidence of bony tenderness, deformity 
discoloration, paravertebral spine tenderness, postural 
abnormalities, or fixed deformity.   The musculature of the 
back was normal, as was a neurological examination.  Range of 
motion studies of the cervical spine revealed forward flexion 
to 30 degrees, backward extension to 30 degrees, left and 
right lateral flexion to 40 degrees, and left and right 
rotation to 50 degrees.  There was no objective evidence of 
pain with motion.  X-rays revealed a normal cervical spine, 
and the impression was a normal examination of the spine.  

In July 1993, the veteran underwent several VA examinations 
addressing the cervical spine.  A neurological examination 
from that date revealed no limitation of motion of the 
cervical spine.  An orthopedic examination revealed bilateral 
rotation of the neck to 70 degrees and flexion and extension 
to 40 degrees.  No swelling or deformity was identified.  The 
pertinent diagnosis was cervical strain.  X-rays were within 
normal limits, except for scoliosis to the right.

During his November 1996 VA spine examination, the veteran 
complained of soreness, pain, aching, and tenderness in the 
cervical spine that was under good control "when precautions 
are taken."  The examination revealed minimal tenderness 
right at the base of the cervical spine and some pain with 
rotation.  Range of motion studies of the neck revealed 
bilateral rotation to 50 degrees and flexion and extension to 
30 degrees.  No neurological involvement was noted.  The 
diagnosis was chronic cervical strain.  Also, x-rays of the 
cervical spine were within normal limits.

Subsequent to the VA's July 1997 remand, the veteran 
underwent a further VA spine examination in December 1998, 
during which he complained of occipital pain to his right 
neck that advanced further down with movement.  The 
examination revealed cervical spine flexion to 10 degrees, 
extension to 10 degrees, bilateral lateral flexion to 30 
degrees, and bilateral rotation to 50 degrees.  X-rays of the 
cervical spine revealed minimal spondylosis and minimal 
degenerative arthritic changes of the uncovertebral joints, 
most prominent on the left at the C3-C4 level; and no acute 
osseous abnormality.  The examiner commented that the veteran 
had no limitation of motion of the neck "due to service 
connected cervical strain" and that the veteran's pain did 
not significantly limit the functional ability of the neck at 
present or during flare-ups.  Additionally, the examiner 
opined that the repeated use of the neck over time did not 
result in additional loss of range of motion due to pain or 
muscle spasm, and there was no evidence of weakened movement, 
excess fatigability, or incoordination.  The impression was 
chronic neck and mid-back pain resulting from injuries 
suffered during service.

During his May 2000 RO hearing and his March 2001 Board 
hearing, the veteran complained of significant neck pain.   

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).   

The RO has evaluated the veteran's cervical spine disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5290 (2000).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Under 
Diagnostic Code 5290, a 10 percent evaluation is warranted 
for slight limitation of motion of the cervical spine, a 20 
percent evaluation is appropriate for moderate limitation of 
motion, and a 30 percent evaluation is in order for severe 
limitation of motion.

In this case, the Board notes a significant change in 
cervical spine symptomatology between 1996 and 1998.  The 
November 1998 VA spine examination, while showing no 
functional loss or any of the other symptoms listed in 
38 C.F.R. §§ 4.40 and 4.45 (2000), revealed flexion and 
extension limited to 10 degrees.  While the examiner further 
stated that the veteran had no limitation of motion due to 
his cervical spine disability, this examiner also suggested 
no intervening cause for the evident loss of motion and 
mentioned only service-related incidents.  This evidence, 
combined with the November 1996 evidence of pain with motion 
of the cervical spine, suggests that the veteran's limitation 
of motion is now more appropriately characterized as 
moderate, though not severe (particularly given the minimal 
limitation of bilateral rotation), in degree.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996).  As such, a 20 percent 
evaluation is warranted for this disability under Diagnostic 
Code 5290.  

The Board has considered all potentially applicable 
diagnostic codes in reaching a determination on the veteran's 
claim.  However, there is no evidence of a vertebral fracture 
(as would an additional 10 percent in cases of demonstrable 
deformity under Diagnostic Code 5285); favorable ankylosis of 
the cervical spine (the criteria for a 30 percent evaluation 
under Diagnostic Code 5287); or severe intervertebral disc 
syndrome, characterized by recurring attacks with 
intermittent relief (the criteria for a 40 percent evaluation 
under Diagnostic Code 5293).  Rather a 20 percent schedular 
evaluation, and not more, is warranted for the veteran's 
service-connected cervical spine disorder.

Finally, the veteran has submitted no evidence showing that 
his service-connected cervical spine disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


II.  Entitlement to service connection for tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

In this case, the Board finds that the evidence supports the 
veteran's claim for service connection for tinnitus.  The 
Board first observes that the veteran's DD Form 214 indicates 
military occupational specialties of missile technician and 
air traffic control radar technician; both of these 
occupational specialties likely would have involved a 
significant amount of noise exposure.  Moreover, in a 
November 1996 VA audiological examination report, the 
examiner noted the veteran's history of a head injury and 
subsequent medical treatment during service and opined that 
"[s]ince it is not uncommon to suffer a tinnitus due to 
medication in that within the 1978 era, it is my professional 
opinion that the tinnitus was the result of his treatment for 
the injuries which he sustained in 1978."  This opinion is 
not contradicted by any other evidence of record.

Given this evidence, the Board concludes that the veteran's 
claim for service connection for tinnitus should be granted.  
38 C.F.R. § 3.303(d) (2000).



ORDER

A 20 percent evaluation is granted for a cervical spine 
disorder, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to service connection for tinnitus 
is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

With regard to the veteran's claim for service connection for 
a psychiatric disorder, the Board observes that, to date, the 
veteran has not been examined by a psychiatrist for the 
express purpose of ascertaining the etiology of this 
disability.  The Board also observes that, during his March 
2001 Board hearing, the veteran mentioned recent treatment 
for his psychiatric disorder.  Records of such treatment may 
be relevant to his claim and should be obtained prior to 
further Board action on this claim.

The Board also observes that, to date, the Board has not 
afforded the veteran a VA examination for the express purpose 
of determining the etiology of his claimed residuals of an 
in-service weight loss program.  Each of the claimed symptoms 
should be addressed upon examination, in view of the 
provisions of the VCAA.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all treatment providers who 
have treated him for a psychiatric 
disorder since his discharge from 
service.  The veteran should be requested 
to fill out a release form for each noted 
non-VA treatment provider.

2.  Then, the RO should request all noted 
records of psychiatric treatment which 
are not currently associated with the 
veteran's claims file.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  The RO should then afford the veteran 
a VA psychiatric examination to determine 
the nature, extent, and etiology of his 
current psychiatric disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies that the examiner 
deems necessary should be performed.  The 
examiner is then requested to provide an 
opinion as to whether the veteran's 
current psychiatric disorder was incurred 
in service.  If this disorder is not 
found to have been incurred during 
service, the examiner should provide a 
further opinion as to the approximate 
date of onset of this disorder.  All 
opinions and conclusions expressed by the 
examiner should be supported by a 
complete rationale in a typewritten 
report.

4.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed residuals of an in-service weight 
loss program.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that the examiner deems necessary should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis 
corresponding to each of the veteran's 
reported symptoms, including numbness of 
both upper extremities, swelling and 
bloating, chronic fatigue, pain in the 
major skeletal joints, an asthmatic 
disorder, sciatic nerve damage, and a 
back disability.  If any of the reported 
symptoms is not shown upon examination, 
the examiner should so state.  For each 
diagnosed disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
is related to service, including an in-
service weight loss program.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
psychiatric disorder (with consideration 
of 38 U.S.C.A. § 1702 (West 1991)) and 
for residuals of an in-service weight 
loss program, to include numbness of both 
upper extremities, swelling and bloating, 
chronic fatigue, pain in the major 
skeletal joints, an asthmatic disorder, 
sciatic nerve damage, and a back 
disability.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 



